Name: Commission Regulation (EC) NoÃ 110/2006 of 23 January 2006 introducing transitional measures on export licences for Community exports of olive oil to third countries
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 24.1.2006 EN Official Journal of the European Union L 19/3 COMMISSION REGULATION (EC) No 110/2006 of 23 January 2006 introducing transitional measures on export licences for Community exports of olive oil to third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 865/2004 of 29 April 2004 on the common organisation of the market in olive oil and table olives and amending Regulation (EEC) No 827/68 (1), and in particular Article 24(2) thereof, Whereas: (1) Commission Regulation (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil (2) repealed Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil (3) with effect from 1 November 2005. (2) Some licences issued pursuant to Article 1 of Regulation (EC) No 2543/95 whose validity extends beyond 1 November 2005 have not been used at all or in part. If the commitments imposed by these licences are not complied with, the security lodged is forfeit. As these commitments are now devoid of purpose, they should be lifted and the securities should be released. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Olive Oil and Table Olives, HAS ADOPTED THIS REGULATION: Article 1 In the case of export licences issued pursuant to Regulation (EC) No 2543/95, the securities lodged shall be released, at the request of the parties concerned, provided that:  their validity has not expired by 1 November 2005,  they have been used only partially or not at all by that date. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 30.4.2004, p. 97. Regulation as corrected by OJ L 206, 9.6.2004, p. 37. (2) OJ L 212, 17.8.2005, p. 13. (3) OJ L 260, 31.10.1995, p. 33. Regulation as last amended by Regulation (EC) No 406/2004 (OJ L 67, 5.3.2004, p. 10).